Citation Nr: 0900912	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-06 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty service with the United States 
Army from July 1965 until July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Rating Decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
continued an evaluation of 10 percent for the veteran's PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased rating for PTSD.  On his 
May 2005 VA Form 9 Appeal, he stated that he wanted a hearing 
before a member of the Board at the local RO.  In June 2005, 
the veteran waived his right to an in-person hearing with a 
member of the Board and indicated his desire to have a video 
conference hearing at the RO.  The veteran was never provided 
a video conference hearing.  Therefore, the claim must be 
remanded in order to afford the veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video conference hearing 
in accordance with his request. Provide him 
reasonable advance notice of the date, time, and 
location of the hearing.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


